 

Exhibit 10.54

 

EXHIBIT H

 

HYPOTHECATION AGREEMENT

 

HYPOTHECATION AGREEMENT (as amended, modified, restated and/or supplemented from
time to time, this “Agreement”), dated as of March     , 2003, made by the
undersigned pledgor (the “Pledgor”), in favor of Deutsche Bank Trust Company
Americas, as Collateral Agent (together with any successor collateral agent, the
“Pledgee”), for the benefit of the Secured Creditors (as defined below). Except
as otherwise defined herein, all capitalized terms used herein and defined in
the Credit Agreement (as defined below) shall be used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, DIRECTV Holdings LLC (the “Borrower”), the lenders from time to time
party thereto (the “Lenders”), Deutsche Bank Trust Company Americas, as
Administrative Agent (together with any successor administrative agent, the
“Administrative Agent”), and Bank of America, N.A., as Syndication Agent, have
entered into a Credit Agreement, dated as of March     , 2003 (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative
Agent, the Collateral Agent, each other Agent and the Pledgee are herein called
the “Lender Creditors”);

 

WHEREAS, the Borrower may at any time and from time to time enter into one or
more Interest Rate Protection Agreements or Other Hedging Agreements with one or
more Lenders or any affiliate thereof (each such Lender or affiliate, even if
the respective Lender subsequently ceases to be a Lender under the Credit
Agreement for any reason, together with such Lender’s or affiliate’s successors
and assigns, if any, collectively, the “Other Creditors” and, together with the
Lender Creditors, the “Secured Creditors”);

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Interest Rate Protection Agreements and Other Hedging Agreements that the
Pledgor shall have executed and delivered to the Pledgee this Agreement; and

 

WHEREAS, the Pledgor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower of Interest Rate Protection Agreements or Other Hedging Agreements and,
accordingly, desires to execute this Agreement in order to satisfy the condition
described in the preceding paragraph and to induce the Lenders to make Loans to
the Borrower and issue, and/or participate in, Letters of Credit for the account
of the Borrower and the Other Creditors to enter into Interest Rate Protection
Agreements or Other Hedging Agreements with the Borrower;

 



--------------------------------------------------------------------------------

Exhibit H

Page 2

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Pledgor, the receipt and sufficiency of which are hereby acknowledged, the
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

 

1. SECURITY FOR OBLIGATIONS. This Agreement is made by the Pledgor for the
benefit of the Secured Creditors to secure:

 

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of the Borrower or any Subsidiary thereof
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding), reimbursement
obligations under Letters of Credit, Fees, costs and indemnities) of the
Borrower owing to the Lender Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with the Credit Agreement and
the other Credit Documents to which the Borrower is a party and the due
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in the Credit Agreement and in such other Credit Documents
(all such obligations, liabilities and indebtedness under this clause (i),
except to the extent constituting obligations, liabilities or indebtedness with
respect to the Borrower under Interest Rate Protection Agreements or Other
Hedging Agreements, entitled to the benefits of this Agreement being herein
collectively called the “Credit Document Obligations”);

 

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, indemnities, Fees and interest thereon) of the
Borrower owing to the Other Creditors, now existing or hereafter incurred under,
arising out of or in connection with any Interest Rate Protection Agreement or
Other Hedging Agreement, whether such Interest Rate Protection Agreement or
Other Hedging Agreement is now in existence or hereafter arising, and the due
performance and compliance with the terms, conditions and agreements of each
such Interest Rate Protection Agreement and Other Hedging Agreement and the due
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in each such Interest Rate Protection Agreement or Other
Hedging Agreement (all such obligations, liabilities and indebtedness under this
clause (ii) being herein collectively called the “Other Obligations”);

 

(iii) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) and/or preserve its security interest
therein;

 

(iv) in the event of any proceeding for the collection of the Obligations (as
defined below) or the enforcement of this Agreement, after an Event of Default
(such term, as used in this Agreement, shall mean any Event of Default under,
and as defined

 



--------------------------------------------------------------------------------

Exhibit H

Page 3

 

in, the Credit Agreement or any payment default under any Interest Rate
Protection Agreement or Other Hedging Agreement and shall in any event include,
without limitation, any payment default (after the expiration of any applicable
grace period) on any of the Obligations) shall have occurred and be continuing,
the reasonable expenses of retaking, holding, preparing for sale or lease,
selling or otherwise disposing of or realizing on the Collateral, or of any
exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs;

 

(v) all amounts paid by any Indemnitee to which such Indemnitee has the right to
reimbursement under Section 11 of this Agreement; and

 

(vi) all amounts owing to any Agent pursuant to any of the Credit Documents in
its capacity as such;

 

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vi) of this Section 1 being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

 

2. DEFINITIONS. (a) Unless otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement shall be used herein as therein
defined. Reference to singular terms shall include the plural and vice versa.

 

(b) The following capitalized terms used herein shall have the definitions
specified below:

 

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

 

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

 

“Agreement” shall have the meaning set forth in the first paragraph hereof.

 

“Borrower” shall have the meaning set forth in the recitals hereto.

 

“Class” shall have the meaning set forth in Section 21 hereof.

 

“Clearing Corporation” shall have the meaning given such term in Section
8-102(a)(5) of the UCC.

 

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

 

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of the Pledgor to which Collateral may be credited.

 

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

 



--------------------------------------------------------------------------------

Exhibit H

Page 4

 

“Credit Document Obligations” shall have the meaning set forth in Section 1
hereof.

 

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

 

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

 

“Instrument” shall have the meaning given such term in Section 9-102(a)(49) of
the UCC.

 

“Lender Creditors” shall have the meaning set forth in the recitals hereto.

 

“Lenders” shall have the meaning set forth in the recitals hereto.

 

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by the Pledgor or represented by any Limited
Liability Company Interest.

 

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by the Pledgor in the Borrower.

 

“Obligations” shall have the meaning set forth in Section 1 hereof.

 

“Other Creditors” shall have the meaning set forth in the first paragraph
hereof.

 

“Other Obligations” shall have the meaning set forth in Section 1 hereof.

 

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

 

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

 

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

 

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

 

“Secured Debt Agreements” shall mean and includes (x) this Agreement, (y) the
other Credit Documents and (z) the Interest Rate Protection Agreements and Other
Hedging Agreements entered into with any Other Creditors.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

 

“Security” and “Securities” shall have the meaning given such term in Section
8-102(a)(15) of the UCC.

 



--------------------------------------------------------------------------------

Exhibit H

Page 5

 

“Security Entitlement” shall have the meaning given such term in Section
8-102(a)(17) of the UCC.

 

“Securities Intermediary” shall have the meaning given such term in Section
8-102(14) of the UCC.

 

“Specified Default” shall have the meaning set forth in Section 5 hereof.

 

“Termination Date” shall have the meaning set forth in Section 19 hereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that all references herein to specific sections
or subsections of the UCC are references to such sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.

 

3. PLEDGE OF SECURITY INTEREST, ETC.

 

3.1. Pledge. To secure the Obligations now or hereafter owed or to be performed
by the Borrower, the Pledgor does hereby grant, pledge and assign to the Pledgee
for the benefit of the Secured Creditors, and does hereby create a continuing
security interest (subject to those Liens permitted to exist with respect to the
Collateral pursuant to the terms of all Secured Debt Agreements then in effect)
in favor of the Pledgee for the benefit of the Secured Creditors in, all of its
right, title and interest in and to the following, whether now existing or
hereafter from time to time acquired (collectively, the “Collateral”):

 

(a) all Limited Liability Company Interests owned by the Pledgor from time to
time and all of its right, title and interest in the limited liability company
to which each such Limited Liability Company Interest relates, whether now
existing or hereafter acquired, including, without limitation:

 

(A) all the capital thereof and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets and other distributions to which the
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;

 

(B) all other payments due or to become due to the Pledgor in respect of Limited
Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

 

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Limited Liability Company Interests;

 

(D) all of the Pledgor’s rights under any limited liability company agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of the Pledgor relating to such

 



--------------------------------------------------------------------------------

Exhibit H

Page 6

 

Limited Liability Company Interests, including any power to terminate, cancel or
modify any such limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of any of the Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Limited Liability Company Asset, to
enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing; and

 

(E) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

(b) all Security Entitlements owned by the Pledgor from time to time in any and
all of the foregoing; and

 

(c) all Proceeds and products of any and all of the foregoing.

 

Notwithstanding anything to the contrary contained in this Agreement,
“Collateral” shall not include any Dividends paid by the Borrower, in each case
to the extent the payment of such Dividends is permitted under Section 9.04 of
the Credit Agreement.

 

3.2. Procedures. (a) To the extent that the Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by the
Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in addition
thereto, the Pledgor shall (to the extent provided below) take the following
actions as set forth below within 10 Business Days after any senior or financial
officer of the Pledgor or any of its material Subsidiaries obtains knowledge of
the acquisition of any right, title or interest in any Collateral (and in any
event no later than 90 days after the date on which any such right, title or
interest in such Collateral was acquired) for the benefit of the Pledgee and the
other Secured Creditors:

 

(i) with respect to a Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), the
Pledgor shall promptly notify the Pledgee thereof and shall promptly take (x)
all actions required (i) to comply with the applicable rules of such Clearing
Corporation or Securities Intermediary and (ii) to perfect the security interest
of the Pledgee under applicable law (including, in any event, under Sections
9-314(a) and (b), 9-106 and 8-106(d) of the UCC) and (y) such other actions as
the Pledgee reasonably deems necessary or desirable to effect the foregoing;

 



--------------------------------------------------------------------------------

Exhibit H

Page 7

 

(ii) with respect to a Limited Liability Company Interest (other than a Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), (1) if such Limited Liability Company Interest is
represented by a certificate, the Pledgor shall physically deliver such
certificate to the Pledgee, endorsed to the Pledgee or endorsed in blank and (2)
if such Limited Liability Company Interest is not represented by a certificate,
the Pledgor shall cause the issuer of such Limited Liability Company Interest to
duly authorize and execute, and deliver to the Pledgee, an agreement for the
benefit of the Pledgee and the Secured Creditors substantially in the form of
Annex C hereto (appropriately completed to the reasonable satisfaction of the
Pledgee and with such modifications, if any, as shall be reasonably satisfactory
to the Pledgee) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee without further consent by the registered
owner and not to comply with instructions regarding such Limited Liability
Company Interest originated by any other Person other than a court of competent
jurisdiction (provided that the Pledgee agrees with the Pledgor which executes
any such agreement that it shall not give any instructions to any issuer
pursuant to any such agreement except upon the instruction of the Pledgor unless
an Event of Default has occurred and is continuing); and

 

(iii) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof, (i) establishment by the Pledgee of a cash account in the
name of the Pledgor over which the Pledgee shall have “control” within the
meaning of the UCC and (ii) upon the occurrence and during the continuance of an
Event of Default, no withdrawals or transfers may be made therefrom by any
Person except with the prior written consent of the Pledgee and deposit of such
cash in such cash account.

 

(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, the Pledgor shall take the following additional actions with respect to
the Collateral:

 

(i) with respect to all Collateral of the Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of Section
8-106 of the UCC (or under any provision of the UCC as same may be amended or
supplemented from time to time, or under the laws of any relevant State other
than the State of New York), the Pledgor shall take all actions as may be
reasonably requested from time to time by the Pledgee so that “control” of such
Collateral is obtained and at all times held by the Pledgee; and

 

(ii) the Pledgor shall from time to time cause appropriate financing statements
(on Form UCC-1 or other appropriate form) under the Uniform Commercial Code as
in effect in the various relevant States, covering all Collateral hereunder
(with the form of such financing statements to be satisfactory to the Pledgee),
to be filed in the relevant filing offices so that at all times the Pledgee’s
security interest in all Collateral which can be perfected by the filing of such
financing statements (in each case to the maximum extent perfection by filing
may be obtained under the laws of the relevant States, including, without
limitation, Section 9-312(a) of the UCC) is so perfected.

 

3.3. Subsequently Acquired Collateral. If the Pledgor shall acquire (by
purchase, stock dividend, distribution or otherwise) any additional Collateral
at any time or from time to

 



--------------------------------------------------------------------------------

Exhibit H

Page 8

 

time after the date hereof, such Collateral shall automatically (and without any
further action being required to be taken) be subject to the pledge and security
interests created pursuant to Section 3.1 hereof and, furthermore, the Pledgor
will within 10 Business Days after any senior or financial officer of the
Pledgor or any of its material Subsidiaries obtains knowledge of the acquisition
of any additional Collateral (and in any event no later than 90 days after the
date on which any such additional Collateral was acquired), take (or cause to be
taken) all action with respect to such Collateral in accordance with the
procedures set forth in Section 3.2 hereof, and will promptly thereafter deliver
to the Pledgee (i) a certificate executed by an authorized officer of the
Pledgor describing such Collateral and certifying that the same has been duly
pledged in favor of the Pledgee (for the benefit of the Secured Creditors)
hereunder and (ii) supplements to Annexes A through C hereto as are necessary to
cause such annexes to be complete and accurate at such time.

 

3.4. Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

 

3.5. Certain Representations and Warranties Regarding the Collateral. The
Pledgor represents and warrants that on the date hereof (i) the Limited
Liability Company Interests held by the Pledgor consist of the number and type
of interests of the Borrower described in Annex A hereto; (ii) each such Limited
Liability Company Interest referenced in clause (i) of this paragraph
constitutes that percentage of the issued and outstanding equity interest of the
Borrower as set forth in Annex A hereto; and (iii) the Pledgor has complied in
all material respects with the respective procedure set forth in Section 3.2(a)
hereof with respect to each item of Collateral described in Annex A hereto.

 

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.

 

5. VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT. Unless and
until there shall have occurred and be continuing any Event of Default under the
Credit Agreement or a Default under Section 10.01(i) or (ii) or 10.05 of the
Credit Agreement (each such Default, a “Specified Default”), the Pledgor shall
be entitled to exercise any and all voting and other consensual rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof; provided, that, in each case, no vote shall be
cast or any consent, waiver or ratification given or any action taken or omitted
to be taken which would violate, result in a breach of any covenant contained
in, or be inconsistent with, any of the terms of any Secured Debt Agreement, or
which could reasonably be expected to have the effect of impairing the value of
the Collateral or any part thereof or the position or interests of the Pledgee
or any other Secured Creditor in the Collateral, unless expressly permitted by
the terms of the Secured Debt Agreements. All such rights of the Pledgor to vote
and to give consents, waivers and ratifications shall cease in case an Event of
Default has occurred and is continuing and Section 7 hereof shall become
applicable.

 



--------------------------------------------------------------------------------

Exhibit H

Page 9

 

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until an Event of Default shall
have occurred and be continuing, all cash dividends, cash distributions, cash
Proceeds and other cash amounts payable in respect of the Collateral shall be
paid to the Pledgor. Subject to Section 3.2 hereof, the Pledgee shall be
entitled to receive directly, and to retain as part of the Collateral:

 

(i) all other or additional Limited Liability Company Interests, Instruments or
other Securities or property (including, but not limited to, cash dividends
other than as set forth above) paid or distributed by way of dividend or
otherwise in respect of the Collateral;

 

(ii) all other or additional Limited Liability Company Interests, Instruments or
other Securities or property (including, but not limited to, cash) paid or
distributed in respect of the Collateral by way of stock-split, spin-off,
split-up, reclassification, combination of shares or similar rearrangement; and

 

(iii) all other or additional Limited Liability Company Interests, Instruments
or other Securities or property (including, but not limited to, cash) which may
be paid in respect of the Collateral by reason of any consolidation, merger,
exchange of stock, conveyance of assets, liquidation or similar corporate or
other reorganization.

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. Furthermore, the foregoing
provisions of this Section 6 shall not apply to dividends or distributions made
in connection with transactions contemplated by Section 9.04 of the Credit
Agreement, provided that such transactions are consummated in accordance with
the applicable terms and conditions set forth in the Credit Agreement. All
dividends, distributions or other payments which are received by the Pledgor
contrary to the provisions of this Section 6 or Section 7 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of the Pledgor and shall be forthwith paid over to the Pledgee
as Collateral in the same form as so received (with any necessary endorsement).

 

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT. (a) In case
an Event of Default shall have occurred and be continuing, the Pledgee shall be
entitled to exercise all of the rights, powers and remedies (whether vested in
it by this Agreement or by any other Secured Debt Agreement or by law) for the
protection and enforcement of its rights in respect of the Collateral,
including, without limitation, all the rights and remedies of a secured party
upon default under the UCC as in effect in any relevant jurisdiction and also
shall be entitled, without limitation, to exercise any or all of the following
rights, which the Pledgor hereby agrees to be commercially reasonable:

 

(i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the Pledgor;

 

(ii) to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;

 



--------------------------------------------------------------------------------

Exhibit H

Page 10

 

(iii) to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (the Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of the Pledgor, with full power of
substitution to do so);

 

(iv) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by the Pledgor), for cash, on credit or for other property, for immediate
or future delivery without any assumption of credit risk, and for such price or
prices and on such terms as the Pledgee in its absolute discretion may
determine, provided that at least 10 days’ written notice of the time and place
of any such sale shall be given to the Pledgor. The Pledgee shall not be
obligated to make such sale of Collateral regardless of whether any such notice
of sale has theretofore been given. Each purchaser at any such sale shall hold
the property so sold absolutely free from any claim or right on the part of the
Pledgor, and the Pledgor hereby waives and releases to the fullest extent
permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, all rights, if any, of
marshalling the Collateral and any other security for the Obligations or
otherwise, and all rights, if any, of stay and/or appraisal which it now has or
may at any time in the future have under rule of law or statute now existing or
hereafter enacted. At any such sale, unless prohibited by applicable law, the
Pledgee on behalf of all Secured Creditors (or certain of them) may bid for and
purchase (by bidding in Obligations or otherwise) all or any part of the
Collateral so sold free from any such right or equity of redemption. Neither the
Pledgee nor any Secured Creditor shall be liable for failure to collect or
realize upon any or all of the Collateral or for any delay in so doing nor shall
any of them be under any obligation to take any action whatsoever with regard
thereto; and

 

(v) to set-off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations;

 

(b) If there shall have occurred and be continuing a Specified Default, then and
in every such case, the Pledgee shall be entitled to vote (and exercise all
rights and powers in respect of voting) all or any part of the Collateral
(whether or not transferred into the name of the Pledgee) and give all consents,
waivers and ratifications in respect of the Collateral and otherwise act with
respect thereto as though it were the outright owner thereof (the Pledgor hereby
irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of the Pledgor, with full power of substitution to do so).

 

8. REMEDIES, ETC., CUMULATIVE. Each right, power and remedy of the Pledgee
provided for in this Agreement or any other Secured Debt Agreement, or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
The exercise or beginning of the exercise

 



--------------------------------------------------------------------------------

Exhibit H

Page 11

 

by the Pledgee or any Secured Creditor of any one or more of the rights, powers
or remedies provided for in this Agreement or any other Secured Debt Agreement
or now or hereafter existing at law or in equity or by statute or otherwise
shall not preclude the simultaneous or later exercise by the Pledgee or any
Secured Creditor of all such other rights, powers or remedies, and no failure or
delay on the part of the Pledgee or any Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof. Unless otherwise
required by the Credit Documents, no notice to or demand on the Pledgor in any
case shall entitle the Pledgor to any other or further notice or demand in
similar other circumstances or constitute a waiver of any of the rights of the
Pledgee or any Secured Creditor to any other or further action in any
circumstances without demand or notice. The Secured Creditors agree that this
Agreement may be enforced only by the action of the Pledgee, acting upon the
instructions of the Required Secured Creditors (or, after the date on which all
Credit Document Obligations have been paid in full, the holders of at least a
majority of the Other Obligations) and that no other Secured Creditor shall have
any right individually to seek to enforce or to enforce this Agreement or to
realize upon the security to be granted hereby, it being understood and agreed
that such rights and remedies may be exercised by the Pledgee or the holders of
at least a majority of the Other Obligations, as the case may be, for the
benefit of the Secured Creditors upon the terms of this Agreement and the other
Credit Documents.

 

9. APPLICATION OF PROCEEDS. (a) All moneys collected by the Pledgee upon any
sale or other disposition of the Collateral pursuant to the terms of this
Agreement, together with all other moneys received by the Pledgee hereunder,
shall be applied to the payment of the Obligations in the manner provided in
Section 7.4 of the Security Agreement.

 

(b) It is understood and agreed that the Pledgor shall not be liable to the
extent of any deficiency between the amount of proceeds of the Collateral
hereunder and the aggregate amount of the Obligations.

 

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

 

11. INDEMNITY. The Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee and each other Secured Creditor and their respective
successors, assigns, employees, agents and affiliates (individually an
“Indemnitee”, and collectively, the “Indemnitees”) from and against any and all
obligations, damages, injuries, penalties, claims, demands, losses, judgments
and liabilities (including, without limitation, liabilities for penalties) of
whatsoever kind or nature, and (ii) to reimburse each Indemnitee for all
reasonable costs, expenses and disbursements, including reasonable attorneys’
fees and expenses, in each case arising out of or resulting from this Agreement
or the exercise by any Indemnitee of any right or remedy granted to it hereunder
or under any other Secured Debt Agreement (but excluding any obligations,
damages, injuries, penalties, claims, demands, losses, judgments and liabilities
(including, without limitation, liabilities for penalties) or expenses of
whatsoever kind or nature

 



--------------------------------------------------------------------------------

Exhibit H

Page 12

 

to the extent incurred or arising by reason of gross negligence or willful
misconduct of such Indemnitee as determined by a court of competent jurisdiction
in a final and non-appealable decision). In no event shall any Indemnitee
hereunder be liable, in the absence of gross negligence or willful misconduct on
its part (as determined by a court of competent jurisdiction in a final and
non-appealable decision), for any matter or thing in connection with this
Agreement other than to account for moneys or other property actually received
by it in accordance with the terms hereof. If and to the extent that the
obligations of the Pledgor under this Section 11 are unenforceable for any
reason, the Pledgor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law. The indemnity obligations of the Pledgor contained in this
Section 11 shall continue in full force and effect notwithstanding the full
payment of all the Notes issued under the Credit Agreement, the termination of
all Interest Rate Protection Agreements or Other Hedging Agreements and Letters
of Credit, and the payment of all other Obligations and notwithstanding the
discharge thereof.

 

12. FURTHER ASSURANCES; POWER OF ATTORNEY. (a) The Pledgor agrees that it will
join with the Pledgee in executing and, at the Pledgor’s own expense, file and
refile under the Uniform Commercial Code such financing statements, continuation
statements and other documents in such offices as the Pledgee (acting on its own
or on the instructions of the Required Lenders) may reasonably request and deem
necessary or appropriate and wherever required or permitted by law in order to
perfect and preserve the Pledgee’s security interest in the Collateral hereunder
and hereby authorizes the Pledgee to file financing statements and amendments
thereto relative to all or any part of the Collateral without the signature of
the Pledgor where permitted by law, and agrees to do such further acts and
things and to execute and deliver to the Pledgee such additional conveyances,
assignments, agreements and instruments as the Pledgee may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Pledgee its rights, powers and remedies hereunder or
thereunder.

 

(b) The Pledgor hereby constitutes and appoints the Pledgee its true and lawful
attorney-in-fact, irrevocably, with full authority in the place and stead of the
Pledgor and in the name of the Pledgor or otherwise, from time to time after the
occurrence and during the continuance of an Event of Default, in the Pledgee’s
discretion, to act, require, demand, receive and give acquittance for any and
all moneys and claims for moneys due or to become due to the Pledgor under or
arising out of the Collateral, to endorse any checks or other instruments or
orders in connection therewith and to file any claims or take any action or
institute any proceedings and to execute any instrument which the Pledgee may
deem necessary or advisable to accomplish the purposes of this Agreement, which
appointment as attorney is coupled with an interest.

 

13. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood, acknowledged and agreed by each Secured
Creditor that by accepting the benefits of this Agreement each such Secured
Creditor acknowledges and agrees that the obligations of the Pledgee as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement and in Section 12 of the Credit Agreement. The Pledgee

 



--------------------------------------------------------------------------------

Exhibit H

Page 13

 

shall act hereunder on the terms and conditions set forth herein and in Section
12 of the Credit Agreement.

 

14. TRANSFER BY THE PLEDGOR. The Pledgor will not sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein (except in accordance with the terms
of this Agreement and the Credit Documents).

 

15. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGOR. (a) The Pledgor
represents, warrants and covenants that:

 

(i) it is the legal, beneficial and record owner of, and has good and marketable
title to, all Collateral and that it has sufficient interest in all Collateral
in which a security interest is purported to be created hereunder for such
security interest to attach (subject, in each case, to no pledge, lien,
mortgage, hypothecation, security interest, charge, option, Adverse Claim or
other encumbrance whatsoever, except the liens and security interests created by
this Agreement or the Security Agreement and Permitted Liens);

 

(ii) it has full corporate or other power, authority and legal right to pledge
all the Collateral pledged by it pursuant to this Agreement;

 

(iii) this Agreement has been duly authorized, executed and delivered by the
Pledgor and constitutes a legal, valid and binding obligation of the Pledgor
enforceable against the Pledgor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (regardless of whether considered in proceedings in equity or at law)
and an implied covenant of good faith and fair dealing;

 

(iv) no consent of any other party (including, without limitation, any
stockholder, partner, member or creditor of the Pledgor or any of its
Subsidiaries) and no order, consent, license, permit, approval or authorization
of, exemption by, notice or report to, or recording, registration, filing or
declaration with, any governmental authority is required to be obtained by the
Pledgor in connection with (a) the execution, delivery or performance of this
Agreement by the Pledgor, (b) the validity or enforceability of this Agreement
(except as set forth in clause (iii) above) against the Pledgor, (c) the
perfection or enforceability of the Pledgee’s security interest in the Pledgor’s
Collateral or (d) except for compliance with or as may be required by applicable
securities laws, the exercise by the Pledgee of any of its rights or remedies
provided herein except those which have been obtained or made prior to the date
hereof.

 

(v) neither the execution, delivery or performance by the Pledgor of this
Agreement, nor compliance by it with the terms and provisions hereof, (i) will
contravene any provision of any applicable law, statute, rule or regulation or
any applicable order, writ, injunction or decree of any court, arbitrator or
governmental instrumentality, (ii) will conflict or be inconsistent with, or
result in any breach of any of the terms,

 



--------------------------------------------------------------------------------

Exhibit H

Page 14

 

covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to this Agreement) upon any of the properties or assets of
the Pledgor or any of its Subsidiaries pursuant to the terms of any indenture,
lease, mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, to which the Pledgor or any of its
Subsidiaries is a party or is otherwise bound, or by which it or any of its
properties or assets is bound or to which it may be subject or (iii) will
violate any provision of the certificate of incorporation, by-laws or other
organizational documents, as applicable, of the Pledgor or any of its
Subsidiaries;

 

(vi) all of the Collateral (consisting of Limited Liability Company Interests)
has been duly and validly issued and acquired, is fully paid and non-assessable
and, except as set forth in Schedule VI of the Credit Agreement, is subject to
no options to purchase or similar rights;

 

(vii) the pledge, collateral assignment and delivery to, and possession by, the
Pledgee of the Collateral consisting of certificated securities pursuant to this
Agreement creates a valid and perfected first priority security interest in such
Securities, and the proceeds thereof, subject to no prior Lien or encumbrance or
to any agreement purporting to grant to any third party a Lien or encumbrance on
the property or assets of the Pledgor which would include the Securities (other
than Permitted Liens) and the Pledgee is entitled to all the rights, priorities
and benefits afforded by the UCC or other relevant law as enacted in any
relevant jurisdiction to perfect security interests in respect of such
Collateral; and

 

(viii) “control” (as defined in Section 8-106 of the UCC) has been obtained by
the Pledgee over all of the Pledgor’s Collateral consisting of Securities with
respect to which such “control” may be obtained pursuant to Section 8-106 of the
UCC; provided that in the case of the Pledgee obtaining “control” over
Collateral consisting of a Security Entitlement, the Pledgor shall have taken
all steps in its control so that the Pledgee obtains “control” over such
Security Entitlement.

 

(b) The Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to the Securities and the proceeds thereof
against the claims and demands of all persons whomsoever; and the Pledgor
covenants and agrees that it will have like title to and right to pledge any
other property at any time hereafter pledged to the Pledgee as Collateral
hereunder and will likewise defend the right thereto and security interest
therein of the Pledgee and the other Secured Creditors.

 

(c) The Pledgor covenants and agrees that it will take no action which would
violate any of the terms of any Secured Debt Agreement.

 

16. LEGAL NAME; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBER; CHANGES THERETO; ETC. The exact legal name
of the Pledgor, the type of organization of the Pledgor, whether or not the
Pledgor is a Registered Organization, the jurisdiction of

 



--------------------------------------------------------------------------------

Exhibit H

Page 15

 

organization of the Pledgor, the Pledgor’s Location, the organizational
identification number (if any) of the Pledgor, and whether or not the Pledgor is
a Transmitting Utility, is listed on Annex B hereto for the Pledgor. The Pledgor
shall not change its legal name, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), its status
as a Transmitting Utility or as a Person which is not a Transmitting Utility, as
the case may be, its jurisdiction of organization, its Location, or its
organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Secured Debt Agreements and so long as same do not involve (x) a
Registered Organization ceasing to constitute same or (y) the Pledgor changing
its jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Collateral Agent not less than 15 days’ prior written notice of each change to
the information listed on Annex B (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), together with a
supplement to Annex B which shall correct all information contained therein for
the Pledgor, and (ii) in connection with the respective such change or changes,
it shall have taken all action reasonably requested by the Collateral Agent to
maintain the security interests of the Collateral Agent in the Collateral
intended to be granted hereby at all times fully perfected and in full force and
effect. In addition, to the extent that the Pledgor does not have an
organizational identification number on the date hereof and later obtains one,
the Pledgor shall promptly thereafter deliver a notification of the Collateral
Agent of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.

 

17. PLEDGOR’S OBLIGATIONS ABSOLUTE, ETC. The obligations of the Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 19
hereof), including, without limitation:

 

(i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;

 

(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument or this Agreement (other
than a waiver, consent or extension with respect to this Agreement in accordance
with its terms);

 

(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee;

 

(iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or

 



--------------------------------------------------------------------------------

Exhibit H

Page 16

 

(v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to the Pledgor or any
Subsidiary of the Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
the Pledgor shall have notice or knowledge of any of the foregoing.

 

18. REGISTRATION, ETC. (a) If an Event of Default shall have occurred and be
continuing and the Pledgor shall have received from the Pledgee a written
request or requests that the Pledgor cause any registration, qualification or
compliance under any federal or state securities law or laws to be effected with
respect to all or any part of the Collateral consisting of Securities or Limited
Liability Company Interests, the Pledgor as soon as practicable and at its
expense will use commercially reasonable efforts to cause such registration to
be effected (and be kept effective) and will use commercially reasonable efforts
to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Collateral consisting of Securities or Limited Liability
Company Interests, including, without limitation, registration under the
Securities Act of 1933, as then in effect (or any similar statute then in
effect), appropriate qualifications under applicable blue sky or other state
securities laws and appropriate compliance with any other governmental
requirements; provided, that the Pledgee shall furnish to the Pledgor such
information regarding the Pledgee as the Pledgor may request in writing and as
shall be required in connection with any such registration, qualification or
compliance. The Pledgor will cause the Pledgee to be kept reasonably advised in
writing as to the progress of each such registration, qualification or
compliance and as to the completion thereof, will furnish to the Pledgee such
number of prospectuses, offering circulars and other documents incident thereto
as the Pledgee from time to time may reasonably request, and will indemnify, to
the extent permitted by law, the Pledgee and all other Secured Creditors
participating in the distribution of such Collateral consisting of Securities or
Limited Liability Company Interests against all claims, losses, damages and
liabilities caused by any untrue statement (or alleged untrue statement) of a
material fact contained therein (or in any related registration statement,
notification or the like) or by any omission (or alleged omission) to state
therein (or in any related registration statement, notification or the like) a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same may have been caused by an
untrue statement or omission based upon information furnished in writing to the
Pledgor by the Pledgee or such other Secured Creditor expressly for use therein.

 

(b) If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Collateral consisting of Securities or Limited
Liability Company Interests pursuant to Section 7 hereof, and such Collateral or
the part thereof to be sold shall not, for any reason whatsoever, be effectively
registered under the Securities Act of 1933, as then in effect, the Pledgee may,
in its sole and absolute discretion, sell such Collateral, as the case may be,
or part thereof by private sale in such manner and under such circumstances as
the Pledgee may deem necessary or advisable in order that such sale may legally
be effected without such registration. Without limiting the generality of the
foregoing, in any such event the Pledgee, in its sole and absolute discretion:
(i) may proceed to make such private sale notwithstanding that a registration
statement for the purpose of registering such Collateral or part thereof shall
have been filed under such Securities Act; (ii) may approach and negotiate with
a single possible purchaser to effect such sale; and (iii) may restrict such
sale to a purchaser who will represent

 



--------------------------------------------------------------------------------

Exhibit H

Page 17

 

and agree that such purchaser is purchasing for its own account, for investment,
and not with a view to the distribution or sale of such Collateral or part
thereof. In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price which the Pledgee, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until the
registration as aforesaid.

 

19. TERMINATION; RELEASE. (a) On the [earlier of the Termination Date (as
defined below) and the Trigger Date (as defined below)]1 [Termination Date (as
defined below)]2, this Agreement and the security interest created hereby shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 11 hereof shall survive any such termination) and the
Pledgee, at the request and expense of the Pledgor, will execute and deliver to
the Pledgor a proper instrument or instruments acknowledging the satisfaction
and termination of this Agreement (including, without limitation, UCC
termination statements and instruments of satisfaction, discharge and/or
reconveyance), and will duly release from the security interest created hereby
and assign, transfer and deliver to the Pledgor (without recourse and without
any representation or warranty) such of the Collateral as may be in the
possession of the Pledgee and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement, together with any moneys at the
time held by the Pledgee or any of its sub-agents hereunder and, with respect to
any Collateral consisting of a Limited Liability Company Interest, a termination
of the agreement relating thereto executed and delivered by the limited
liability company pursuant to Section 3.2(a)(ii) hereof. As used in this
Agreement, “Termination Date” shall mean the date upon which the Total
Commitments under the Credit Agreement have been terminated and all Interest
Rate Protection Agreements or Other Hedging Agreements entitled to the benefits
of this Agreement have been terminated, no Note is outstanding (and all Loans
have been paid in full), all Letters of Credit have been terminated (or cash
collateralized in a manner consistent with the Credit Agreement), and all other
Obligations then due and payable have been paid in full [, and “Trigger Date”
shall mean the date the Limited Liability Company Interests are transferred by
the Pledgor to New Holdco]3.

 

(b) In the event that any part of the Collateral is transferred in connection
with a transfer permitted by the Credit Agreement or is otherwise released at
the direction of the Required Lenders (or all the Lenders if required by Section
13.12 of the Credit Agreement), such Collateral will be released free and clear
of the Liens created by this Agreement, and the Pledgee, at the request and
expense of the Pledgor will duly assign, transfer and deliver to the Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so released and as may be in
possession of the Pledgee and has not theretofore been released pursuant to this
Agreement.

--------------------------------------------------------------------------------

1 To be included in the Hypothecation Agreement to be executed by the Company.

 

2 To be included in the Hypothecation Agreement to be executed by New Holdco.

 

3 To be included in the Hypothecation Agreement to be executed by the Company.

 



--------------------------------------------------------------------------------

Exhibit H

Page 18

 

(c) At any time that the Pledgor desires that Collateral be released as provided
in the foregoing Section 19(a) or (b), it shall deliver to the Pledgee (and the
relevant sub-agent, if any, designated pursuant to Section 4 hereof) a
certificate signed by an authorized officer of the Pledgor stating that the
release of the respective Collateral is permitted pursuant to Section 19(a) or
(b).

 

(d) The Pledgee shall have no liability whatsoever to any other Secured Creditor
as the result of any release of Collateral by it in accordance with (or which
the Collateral Agent in the absence of gross negligence and willful misconduct
believes to be in accordance with) this Section 19.

 

20. NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Pledgee or the Pledgor shall not be effective until
received by the Pledgee or the Pledgor, as the case may be. All notices and
other communications shall be in writing and addressed as follows:

 

  (a) if to the Pledgor, at:

 

Hughes Electronics Corporation

200 North Sepulveda Boulevard El Segundo, California 90245

Attention: Treasurer

Telephone No.: (310) 662-9771

Telecopier No.: (310) 322-9083

 

  (b) if to the Pledgee, at:

 

Deutsche Bank Trust Company Americas

31 West 52nd Street

New York, New York 10019

Attention: Gregory Shefrin

Telephone No.: (646) 324-2185

Telecopier No.: (646) 324-7456

 

(c) if to any Lender Creditor, either (x) to the Administrative Agent, at the
address of the Administrative Agent specified in the Credit Agreement, or (y) at
such address as such Lender Creditor shall have specified in the Credit
Agreement;

 

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to the Pledgor and the Pledgee;

 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 



--------------------------------------------------------------------------------

Exhibit H

Page 19

 

21. WAIVER; AMENDMENT. None of the terms and conditions of this Agreement may be
changed, waived, discharged or terminated in any manner whatsoever unless such
change, waiver, discharge or termination is in writing duly signed by the
Pledgor and the Pledgee (with the consent of the Required Lenders or, to the
extent required by Section 13.12 of the Credit Agreement, all of the Lenders),
provided, however, that no such change, waiver, modification or variance shall
be made to Section 9 hereof or this Section 21 without the consent of each
Secured Creditor adversely affected thereby, provided further, that any change,
waiver, modification or variance affecting the rights and benefits of a single
Class (as defined below) of Secured Creditors (and not all Secured Creditors in
a like or similar manner) shall require the written consent of the Requisite
Creditors of such Class of Secured Creditors. For the purpose of this Agreement,
the term “Class” shall mean each class of Secured Creditors, i.e., whether (x)
the Lender Creditors as holders of the Credit Document Obligations, or (y) the
Other Creditors as holders of the Other Obligations. For the purpose of this
Agreement, the term “Requisite Creditors” of any Class shall mean each of (x)
with respect to each of the Credit Document Obligations, the Required Lenders
and (y) with respect to the Other Obligations, the holders of at least a
majority of all obligations outstanding from time to time under the Interest
Rate Protection Agreements or Other Hedging Agreements.

 

22. SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 19 hereof, (ii) be
binding upon the Pledgor, its successors and assigns; provided, however, that
the Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Pledgee (with the prior written consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by the Pledgor
herein or in any certificate or other instrument delivered by the Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.

 

23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

24. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. (a)
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE

 



--------------------------------------------------------------------------------

Exhibit H

Page 20

 

NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. THE PLEDGOR HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER THE PLEDGOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION
OVER THE PLEDGOR. THE PLEDGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO ANY THE PLEDGOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 19
ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE PLEDGOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF
PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE PLEDGEE UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE PLEDGOR IN ANY OTHER JURISDICTION.

 

(b) THE PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

25. PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that the Pledgor shall remain liable to perform all of
the obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in the Pledgor’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of the Pledgor under or with respect to any Collateral.

 

26. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so

 



--------------------------------------------------------------------------------

Exhibit H

Page 21

 

executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Pledgor and the Pledgee.

 

27. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

28. RECOURSE. This Agreement is made with full recourse to the Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of the Pledgor contained herein and otherwise in writing
in connection herewith.

 

29. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or partnership and neither
the Pledgee nor any other Secured Creditor by virtue of this Agreement or
otherwise (except as referred to in the following sentence) shall have any of
the duties, obligations or liabilities of a member of any limited liability
company or partnership. The parties hereto expressly agree that this Agreement
shall not be construed as creating a partnership or joint venture among the
Pledgee, any other Secured Creditor and/or the Pledgor.

 

(b) The Pledgee, by accepting this Agreement, did not intend to become a member
of any limited liability company or partnership or otherwise be deemed to be a
co-venturer with respect to the Pledgor or any limited liability company or
partnership either before or after an Event of Default shall have occurred. The
Pledgee shall have only those powers set forth herein and the Secured Creditors
shall assume none of the duties, obligations or liabilities of a member of any
limited liability company or partnership or the Pledgor.

 

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of the Pledgor as a result of the pledge
hereby effected.

 

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

 

* * *

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Agreement to be
executed by their duly elected officers duly authorized as of the date first
above written.

 

ADDRESS:

      [                                      
                                                               ],            

as Pledgor

[                                                                               
                      ]                        

By:

                   

Name:

               

Title:

 



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Pledgee

By:        

Name:

   

Title:

 



--------------------------------------------------------------------------------

ANNEX A

to

HYPOTHECATION AGREEMENT

 

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

 

1. [PLEDGOR]

 

Name of
Issuing Limited
Liability Company

--------------------------------------------------------------------------------

   Certificate No.


--------------------------------------------------------------------------------

  

Type of

Interest

--------------------------------------------------------------------------------

   Percentage
Owned


--------------------------------------------------------------------------------

  

Sub-clause of
Section 3.2(a) of

Hypothecation Agreement

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

ANNEX B

to

HYPOTHECATION AGREEMENT

 

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Exact Legal Name of
the Pledgor

--------------------------------------------------------------------------------

 

Type of
Organization (or,

if the Pledgor is

an Individual, so

indicate)

--------------------------------------------------------------------------------

 

Registered
Organization?

(Yes/No)

--------------------------------------------------------------------------------

   Jurisdiction of
Organization


--------------------------------------------------------------------------------

  

Pledgor’s
Location (for
purposes of

NY UCC

§ 9-307)

--------------------------------------------------------------------------------

   Pledgor’s
Organization
Identification
Number (or, if it
has none, so
indicate)


--------------------------------------------------------------------------------

  

Transmitting
Utility?

(Yes/No)

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

ANNEX C

to

HYPOTHECATION AGREEMENT

 

Form of Agreement Regarding Limited Liability Company Interests

 

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of                              ,                     ,
among each of the undersigned pledgors (the “Pledgor”), DEUTSCHE BANK TRUST
COMPANY AMERICAS, not in its individual capacity but solely as Collateral Agent
(the “Pledgee”), and DIRECTV HOLDINCS LLC, as the issuer of the Limited
Liability Company Interests (as defined below) (the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor and the Pledgee are entering into the Hypothecation
Agreement, dated as of March         , 2003 (as amended, amended and restated,
modified or supplemented from time to time, the “Hypothecation Agreement”),
under which, among other things, in order to secure the payment of the
Obligations (as defined in the Hypothecation Agreement), the Pledgor will pledge
to the Pledgee for the benefit of the Secured Creditors (as defined in the
Hypothecation Agreement), and grant a security interest in favor of the Pledgee
for the benefit of the Secured Creditors in, all of the right, title and
interest of the Pledgor in and to any and all Limited Liability Company
Interests (as defined in the Hypothecation Agreement), in each case issued from
time to time by the Issuer, whether now existing or hereafter from time to time
acquired by the Pledgor (with all of such Limited Liability Company Interests
being herein collectively called the “Issuer Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Hypothecation Agreement
in the Issuer Pledged Interests, to vest in the Pledgee control of the Issuer
Pledge Interests and to provide for the rights of the parties under this
Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and not to comply with any instructions or orders
regarding any or all of the Issuer Pledged Interests originated by any person or
entity other than the Pledgee (and its successors and assigns) or a court of
competent jurisdiction.

 

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

 



--------------------------------------------------------------------------------

Annex C

Page 2

 

3. The Issuer hereby represents and warrants that the pledge by the Pledgor of,
and the granting by the Pledgor of a security interest in, the Issuer Pledged
Interests to the Pledgee, for the benefit of the Secured Creditors, does not
violate the charter, by-laws, partnership agreement, membership agreement or any
other agreement governing the Issuer or the Issuer Pledged Interests.

 

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

 

Deutsche Bank Trust Company Americas

31 West 52nd Street

New York, New York 10019

Attention: Gregory Shefrin

Telephone No.: (646) 324-2185

Telecopier No.: (646) 324-7456

 

5. Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Issuer Pledged Interests and until the
Pledgee shall have delivered written notice to the Issuer that all of the
Obligations have been paid in full and this Agreement is terminated, the Issuer
will send any and all redemptions, distributions, interest or other payments in
respect of the Issuer Pledged Interests from the Issuer for the account of the
Pledgee only by wire transfers to such account as the Pledgee shall instruct.

 

6. Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Pledgee or the Issuer shall not be effective
until received. All notices and other communications shall be in writing and
addressed as follows:

 

  (a) if to the Pledgor, at:

 

[                                         ]

_____________________

_____________________

_____________________

 

with a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Warren Buhle, Esq.

Telephone No.: (212) 310-8898

Telecopier No.: (212) 310-8041

 



--------------------------------------------------------------------------------

Annex C

Page 3

 

  (b) if to the Pledgee, at the address given in Section 4 hereof;

 

  (c) if to the Issuer, at:

 

DIRECTV Holdings LLC

2230 East Imperial Highway

El Segundo, California 90245

Attention: Chief Financial Officer

Telephone No.: (310) 964-5031

Telecopier No.: (310) 964-4991

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” shall mean any day other than a Saturday, Sunday, or
other day in which banks in New York are authorized to remain closed.

 

7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

 

8. This Agreement shall terminate on the [earlier of the Termination Date (as
defined in the Hypothecation Agreement) or the Trigger Date (as defined in the
Hypothecation Agreement)]4 [Termination Date (as defined in the Hypothecation
Agreement)].5

 

9. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York.

 

* * *

--------------------------------------------------------------------------------

4 To be included in the Agreement to be executed by the Company.

 

5 To be included in the Agreement to be executed by New Holdco.

 



--------------------------------------------------------------------------------

Annex C

Page 4

 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[_________________________________________],    

as Pledgor

By:        

Name:

   

Title:

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Collateral Agent and Pledgee

By:        

Name:

   

Title:

DIRECTV HOLDINGS LLC,
as Issuer

By:        

Name:

   

Title:

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

1.      SECURITY FOR OBLIGATIONS

   2

2.      DEFINITIONS

   3

3.      PLEDGE OF SECURITY INTEREST, ETC.

   5

3.1.  Pledge

   5

3.2.  Procedures

   6

3.3.  Subsequently Acquired Collateral

   7

3.4.  Transfer Taxes

   8

3.5.  Certain Representations and Warranties Regarding the Collateral

   8

4.      APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC

   8

5.      VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT

   8

6.      DIVIDENDS AND OTHER DISTRIBUTIONS

   9

7.      REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED DEFAULT

   9

8.      REMEDIES, ETC., CUMULATIVE

   10

9.      APPLICATION OF PROCEEDS

   11

10.    PURCHASERS OF COLLATERAL

   11

11.    INDEMNITY

   11

12.    FURTHER ASSURANCES; POWER OF ATTORNEY

   12

13.    THE PLEDGEE AS COLLATERAL AGENT

   12

14.    TRANSFER BY THE PLEDGOR

   13

15.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGOR

   13

16.    LEGAL NAME; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBER; CHANGES THERETO; ETC

   14

17.    PLEDGOR’S OBLIGATIONS ABSOLUTE, ETC

   15

18.    REGISTRATION, ETC

   16

19.    TERMINATION; RELEASE

   17

 

(i)



--------------------------------------------------------------------------------

Table of Contents (continued)

 

     Page


--------------------------------------------------------------------------------

20.    NOTICES, ETC

   18

21.    WAIVER; AMENDMENT

   19

22.    SUCCESSORS AND ASSIGNS

   19

23.    HEADINGS DESCRIPTIVE

   19

24.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

   19

25.    PLEDGOR’S DUTIES

   20

26.    COUNTERPARTS

   20

27.    SEVERABILITY

   21

28.    RECOURSE

   21

29.    PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER

   21

 

ANNEX A

   Schedule of Limited Liability Company Interests

ANNEX B

   Schedule of Legal Name, Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility), Jurisdiction of Organization,
Location and Organizational Identification Number

ANNEX C

   Form of Agreement Regarding Limited Liability Company Interests

 

(ii)